Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending.
Claims 1-10 are rejected.
Claims 7-10 are new.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-5 are directed toward a method (i.e. a process) and claims 6- 10 are directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 6 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and mathematical concept but for the recitation of generic computer components. That is, other than reciting “computer implemented”, “storage device”, “processing device”, “system”, “data repository”, and “decision engine” nothing in the claim limitations preclude the steps from             
                V
                =
                
                    
                        ∑
                        
                            j
                        
                        
                            n
                        
                    
                    
                        
                            
                                w
                                i
                                Q
                                i
                            
                        
                    
                
                /
                
                    
                        ∑
                        
                            j
                        
                        
                            n
                        
                    
                    
                        
                            
                                c
                                i
                                Q
                                i
                            
                        
                    
                
            
         and “determining from the set of value (V) a numerical value (V’) optimal to the set of stakeholder entities”. At least one of these steps can reasonably be practically performed in the human mind may be performed entirely by the human mind because a human is reasonably capable of mentally applying such variables to a mathematical equation to solve for a particular outcome, and mentally defining the value/outcome which is optimal for stakeholder entities. In addition, the claims are abstract because they recite mathematical concepts (i.e.             
                V
                =
                
                    
                        ∑
                        
                            j
                        
                        
                            n
                        
                    
                    
                        
                            
                                w
                                i
                                Q
                                i
                            
                        
                    
                
                /
                
                    
                        ∑
                        
                            j
                        
                        
                            n
                        
                    
                    
                        
                            
                                c
                                i
                                Q
                                i
                            
                        
                    
                
                )
            
        . Thus, the claims recite an abstract idea in the form of a mental process and mathematical concept.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Such as:
Claim 2 recites “further comprising the steps of identifying and evaluating variables that influence health outcome (Q), costs (Q) and values (V) based on machine learning (ML) algorithms”. Other than the recitation of generic computer components, a human is mentally reasonably capable of identifying and evaluating variables that influence health outcome, costs, and values.
Claim 3 recites “further comprising the step of rigorously assessing Value (V) for treatments that occurred in the past specific to any of multiple known diseases conditions”. Other than the recitation of generic computer components, a human is mentally reasonably capable of assessing value of treatments that occurred in the past specific to any of multiple known disease conditions.
Claim 4 recites “further comprising the step of rigorously predicting Value (V) for treatments that are yet to be performed in future specific to any of multiple human is mentally reasonably capable of predicting value for treatments that are yet to be performed in the future specific to any of multiple known disease conditions.
Claim 5 recites “further comprising the step of rigorously prescribing one or more preferred treatment options by comparatively assessing the Value (V) of such treatments yet to be performed in future specific to any of multiple known diseases conditions using ML Recommender System algorithms”. Other than the recitation of generic computer components, a human is mentally reasonably capable of prescribing one or more preferred treatment options by comparing and assessing the value of such treatments yet to be performed in the future specific to any of multiple known disease conditions.
Claim 7 recites “further comprising a feature engineering module configured to identify and evaluate variables that influence health outcome (Q,), costs (Cj) and values (V) based on machine learning (ML) algorithms.” Other than the recitation of generic computer components, a human is mentally reasonably capable of 
Claim 8 recites “further comprising at least one analytics module configured to rigorously assess Value (V) for treatments that occurred in the past specific to any of multiple known diseases conditions.” Other than the recitation of generic computer components, a human is mentally reasonably capable of to identify and evaluate variables that influence health outcome.
Claim 9 recites “the at least one analytics module is further configured to rigorously predict Value (V) for treatments that are yet to be performed in future specific to any of multiple known disease conditions.” Other than the recitation of generic computer components, a human is mentally reasonably capable of rigorously predict Value (V) for 
Claim 10 recites “further comprising at least one analytics module configured to rigorously prescribe one or more preferred treatment options by comparatively assessing the Value (V) of such treatments yet to be performed in future specific to any of multiple known diseases conditions using ML Recommender System algorithms.” Other than the recitation of generic computer components, a human is mentally reasonably capable of rigorously prescribe one or more preferred treatment options by comparatively assessing the Value (V) of such treatments yet to be performed in future specific to any of multiple known diseases conditions
Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and mathematical concept but for the recitation of generic computer components.
Thus, dependent claims 2-5 and 7-10 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
The judicial exception in claims 1, 2, and 5-10 are not integrated into a practical application. In particular, the following claims recite the additional elements: “computer implemented”, “storage device”, “processing device”, “system”, “data repository”, “machine learning (ML) algorithms”, “ML Recommender System”, and “decision engine”. These additional elements are recited at a high level of generality (see Applicant's specification TIG. 4 and [0009]-[0031] (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the 
The judicial exception in depending claims 2-5 and 7-10 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 and 6. Accordingly, the additional elements of claims 1-10 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-10 are therefore directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer implemented”, “storage device”, “processing device”, “system”, “data repository”, and “decision engine” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-10 are not patent eligible.

Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered. Regarding the 35 U.S.C. 101 Rejection, Applicant reiterates the arguments presented in the response on 08/10/2020. Reiterating the arguments presented in the Office Action dated 09/18/2020, the recitation of generic computer components (i.e. computer, storage device, processor, database, interface, processing device, system, data repository, and decision engine), a human is reasonably and mentally capable of assessing and /or predicting the value or medical and allied procedures and treatments, as well as providing an objective determination of the optimal treatment given. The claims do not apply or use the judicial exception in a 
	Regarding 35 U.S.C. 103 Rejection, Examiner finds Applicant’s arguments persuasive. Therefore, the 35 U.S.C. 103 Rejection withdrawn.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure PTO-892.
	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office Action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. (See MPEP 706.07(b)).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686            


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686